Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 12/23/2020 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 67-87 and 89 are pending.  Applicants have amended Claim(s) 67, 70, 79, 82, 83, 84, 86, and 89.  Claims 67-87 and 89 are hereby examined on the merits.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 67-87 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ty, t et al CN 101573134 (US 2016/0243204), in view of Sun, Hai, Mechanism of Drug Induced Kidney Injury and Clinical Manifestation thereof, Chinese Journal of Nephrology, Dialysis, and Transplantation, pages 252-257 (2006), and Kitching et al., “Plasminogen and Plasminogen Activators Protect Against Renal Injury in Crescentic Glomerulonephritis”, J. Exp. Med., 1997, Vol 185, No. 5, pages 963-968. All references are from Applicant’s IDS, yet found in searching the invention.

The instant invention is drawn to treatment of renal injury through drug administration, see Claims 67 and 77.

Ty teaches at paragraph [0042] “Since plasminogen compounds and methods of the present invention provide an inflammatory response directed to infection or necrotic conditions, the compounds and methods of the present invention may provide a defense against all infectious disease, especially bacterial infectious disease, and necrosis. Such infection conditions include infectious diseases and other diseases where tissue infection is commonly observed, for instance during infection defense, chronic ulcers and diabetic ulcers. Such necrosis exist not only in the disease model hereby studied, but also other types of diseases which can also induce tissue necrosis, such as avascular femoral head necrosis, papillary necrosis, hip osteonecrosis, renal cortical necrosis, acute tubular necrosis, acute retinal necrosis, acute tubular necrosis, myocardial infarction, pancreatic necrosis, ischemnic colitis, necrotizing fascilitis. There are many causes of necrosis including injury, infection, cancer, infarction, invenomation, slow and non-healing wounds, diabetes and inflammation. In addition, it was discovered that severe inflammation, tissue destruction, necrosis and bacterial growth all permanently persisted in plasminogen-deficient animal, therefore offering a novel model for studying bacterial infection and tissue necrosis, and screening methods for identifying and evaluating drugs and treatment methods for enhancing bacterial infection and tissue necrosis.

At paragraph [0110] "‘Necrosis’ refers to death of tissue in the body. This happens when not enough blood is supplied to the tissue, whether from injury, radiation, or chemicals. injury, infection, cancer, infarction, invenomation, chronic wounds, ulcers and inflammation.

The difference between what is taught by the prior art and that instantly claimed is that while Ny teaches renal tissue injury leading to necrosis from injury, radiation, or chemical, Ny does not teach renal injury via administered drugs.

Sun teaches “…most drugs and their metabolites are excreted through the kidneys, many drugs can cause kidney damage. Studies have shown that the incidence of acute tubular necrosis (AIN) or acute interstitial nephritis (AIN) is as high as 18,3%, and the incidence of antibiotic kidney damage is 36%, Multiple drugs may damage the kidneys, such as diuretics, angiotensin-converting enzyme inhibitors (ACEI), angiotensin receptor blockers (ARBs), non-steroidal anti-inflammatory drugs (NSAIDs), immunosuppressive agents, and anti-tumor and Anticoagulant drugs, etc, which cause damage to renal function and structure by affecting hemodynamics, directly damaging cells and tissues, mediating tissue inflammatory responses, and affecting renal excretory function. Because the damage mechanisms of different drug and the location of the injured kidney are different, the performance of kidney damage is also different. This article mainly introduces the mechanism and clinical manifestations of kidney damage caused by clinical drugs.

Kitching teaches that plasminogen and plasminogen activators protect against renal injury, and wound healing in general, see Abstract and Introduction.

It would have been obvious to one of ordinary skill in the art as taught by Ty and Sun to use plasminogen for renal injuries of various sources, inclusive of damage that drugs can inflict on this important filtering organ.  One would have been motivated to use plasminogen or plasminogen activators for wounds, injury, necrosis, inflammation, caused by any drug, inclusive of cisplatin, and anti-cancer/chemotherapeutic agent. One would have had a reasonable expectation of success in using plasminogen as it has been found to be beneficial to the kidney and renal function as taught by Ty, Sun, and Kitching.

Note that Claims 71, 72, 73, 76, 80, and 81 are claims to results that are the effective outcome of practicing the method of Claims 67 and 77. At paragraph [0177], human plasminogen is stated, and absent evidence to the contrary, it is plasminogen. 

	The plasminogen of the instant Claims 82, 84, and 86 are taught. Note that Glu-plasminogen is SEQ ID NO:2 and is claimed in the Ty prior art reference to be used among others plasminogen variants. It would be obvious to swap one active plasminogen for another in the treatment given there is a reasonable expectation of success that these substitutions are functional equivalents. Further, that a full-length plasminogen purified from human blood or via genetic recombinant methods is still plasminogen.  At paragraph [0177], human plasminogen is being used, and it is an active form. 



The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, Ty and Sun, as well Kitching show a benefit of plasminogen on renal function when in an injured, inflammatory, or necrosis state, for example.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of dosing and amount in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts (Claims 87-89). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;


Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (E) is very relevant as plasminogen has been shown to be beneficial to renal tissue, and any injury to the renal tissue would warrant its administration with a reasonable expectation of success.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s Arguments
Applicant’s arguments are found on page(s) 5-9 of the remarks filed 12/23/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicant argue against (A) and (E) from the rejection found on page 9 of the rejection made 09/24/2020. However, (B)-(D) were also held to be relevant. The assertion of (E) was one argument of many, and the primary argument was crafted from the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The method of crafting an obvious rejection prior to citing other relevant methods of obviousness is sound and proper.
	Arguments to substitution do not make sense, as plasminogen has a function that is inherently found in the structure. This structure/function relationship is found in the naming of the protein, that of plasminogen. As stated in the rejection, substitution of an component or compound that provides the same property is simply obvious to make as the same properties are found in both. 
	Applicants state that there is no date in the Ty reference, appearing to call into question the teaching of the reference, if not enablement. Further, “some studies” showing negative roles our outcomes in the use of plasminogen in infections or diabetes. Ty does have data, and the reference applied has mature to a patent, which indicated enablement. In fact, the allowed claim from Ty is 
	Claim 1 (Previously Presented): A method for the prophylaxis, prevention and/or treatment of infectious disease, which comprises injecting a pharmaceutical composition 

Note the various forms that are to be, or can be, substituted demonstrating obvious to substitute. Further, Applicants are not claiming diabetes though drugs and to that end are claims, see Claims 70 and 79 for example.
	
It is believed that a prima facie case has been made and art applied makes a case for the use of plasminogen and any functional variants for the intended use. The rejection is maintained.

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other 
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to plasminogen fragments that are active.

(1) Level of skill and knowledge in the art: 


(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the fragments claimed are to be plasminogens in activity, but their functional characteristic have not been correlated to segments of fragments actually reduced to practice, i.e., structure function relationship.

(5) Method of making the claimed invention:
Peptide or recombinant methods.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 83 is a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound (peptide) described in percent identity or as a fragment when critical residues and portions of the molecule are not disclosed.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.



Peptide
There are a few example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function.  The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended (agonist, antagonist, etc…), rather than an actual Markush that conveys essential structure function relationship to the intended use.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 10 of the remarks filed 09/24/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants assert the claim amendment overcome the rejection. The rejection is maintained over fragments.

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654